Case 2:20-cv-14287-KMM Document 11 Entered on FLSD Docket 06/11/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 2:20-cv-14287-KMM

  JEFFREY W. MALLON,

         Plaintiff,

  v.

  STATE OF FLORIDA, et al.,

         Defendants.
                                                  /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon pro se Plaintiff Jeffrey Mallon’s (“Plaintiff”)

  Complaint bringing claims pursuant to 42 U.S.C. § 1983. (“Compl.”) (ECF No. 1). The matter

  was referred to the Honorable Lisette M. Reid, United States Magistrate Judge, who issued a

  Report and Recommendation recommending that Plaintiff’s Complaint be DISMISSED

  WITHOUT PREJUDICE pursuant to the abstention doctrine elucidated in Younger v. Harris, 401

  U.S. 37 (1971). (“R&R”) (ECF No. 8). Plaintiff filed timely objections. 1 (“Objs.”) (ECF No. 9).

  The matter is now ripe for review. As set forth below, the Court ADOPTS the R&R.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

  The Court “must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3). A de novo review is therefore required if a party



  1
     On November 15, 2020, Plaintiff filed additional objections, along with what appears to be an
  attempt at a notice of appeal. See (ECF No. 10). However, the Court had not yet entered an order
  on the R&R at the time of Plaintiff’s filing. Accordingly, the Court will treat Plaintiff’s October
  10, 2020 filing, see Objs., as the operative objections.
Case 2:20-cv-14287-KMM Document 11 Entered on FLSD Docket 06/11/2021 Page 2 of 4




  files “a proper, specific objection” to a factual finding contained in the report. Macort v. Prem,

  Inc., 208 F. App’x 781, 784 (11th Cir. 2006). “It is critical that the objection be sufficiently

  specific and not a general objection to the report” to warrant de novo review. Id. However,

  objections are improper if they expand upon and reframe arguments already made and considered

  by the magistrate judge, or simply disagree with the magistrate judge’s conclusions. See Melillo

  v. United States, No. 17-CV-80489, 2018 WL 4258355, at *1 (S.D. Fla. Sept. 6, 2018); see also

  Marlite, Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012)

  (quoting Camardo v. Gen. Motors Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382

  (W.D.N.Y. 1992)) (“It is improper for an objecting party to . . . submit [ ] papers to a district court

  which are nothing more than a rehashing of the same arguments and positions taken in the original

  papers submitted to the Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at

  the apple’ when they file objections to a R & R.”). When the objecting party has not properly

  objected to the magistrate judge’s findings, “the court need only satisfy itself that there is no clear

  error on the face of the record in order to accept the recommendation.” Keaton v. United States,

  No. 14-21230-CIV, 2015 WL 12780912, at *1 (S.D. Fla. May 4, 2015).

         As set forth in the R&R, Magistrate Judge Reid recommends that the Court decline to

  exercise jurisdiction based on the U.S. Supreme Court’s holding in Younger. 2 R&R at 3–5.

  Specifically, Magistrate Judge Reid finds that (1) Plaintiff was charged with resisting arrest

  without violence and aggravated battery with a weapon on July 24, 2019; (2) these state

  proceedings were pending at the time Plaintiff filed the instant Complaint on August 13, 2020; (3)



  2
     Younger abstention applies “only if the state proceedings: (1) are pending at the time of the
  federal action; (2) implicate important state interests; and (3) provide an adequate opportunity for
  raising federal constitutional questions.” Hale v. Pate, 694 F. App’x 682, 683 (11th Cir. 2017)
  (citing Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)).

                                                    2
Case 2:20-cv-14287-KMM Document 11 Entered on FLSD Docket 06/11/2021 Page 3 of 4




  Plaintiff’s state criminal proceedings implicate important state interests; and (4) Plaintiff has not

  established that the state judicial proceeding would fail to provide an adequate remedy for his

  federal claims because Plaintiff’s Complaint is predicated on federal constitutional rights which

  can be vindicated in the state court proceedings. Id. Accordingly, Magistrate Judge Reid finds

  that each of the three factors articulated by the Supreme Court in Younger weigh in favor of

  abstention. Id. at 5.

         In the Objections, 3 Plaintiff objects to Magistrate Judge Reid’s finding that he has not

  established that the state judicial proceeding would fail to provide an adequate remedy for his

  federal claims. See generally Objs. Specifically, Plaintiff argues that (1) he “pursued all the

  constitutional issues in the state court and legal system”; (2) the state court system does not afford

  him an adequate remedy, “[g]iven the requirement that arrest [sic] be made only on probable cause

  and that one detained be accorded a speedy trial”; and (3) he provided the Florida Bar an

  opportunity to assist in resolving the asserted constitutional issues, and the state courts have been

  afforded a reasonable opportunity to reach the merits. See id. at 5, 11, 15–16. In support of his

  argument, Plaintiff includes an exhibit comprised of various state court rulings on his case, as well

  as a letter from the Florida Bar to the State Public Defender’s Office. See (ECF No. 9-1).

         However, Magistrate Judge Reid considered Plaintiff’s state court criminal proceedings in

  the R&R. See R&R at 3, 4–5 (taking judicial notice of the “existence and status” of Plaintiff’s

  state court proceedings and finding that Plaintiff has an adequate remedy at law). Additionally,

  the state court rulings attached as an exhibit to Plaintiff’s Objections do not support his contention


  3
     Plaintiff’s nineteen handwritten pages’ worth of Objections consist almost entirely of citations
  to and quotations from case law—not specific and proper objections to Magistrate Judge Reid’s
  findings. See generally Objs.; see also Macort, 208 F. App’x at 784. Nonetheless, the Court
  generously construes the Objections as generally objecting to Magistrate Judge Reid’s third
  finding, which is discussed further below.

                                                    3
Case 2:20-cv-14287-KMM Document 11 Entered on FLSD Docket 06/11/2021 Page 4 of 4




  that the state court system does not afford him an adequate remedy, or that the state courts “reached

  the merits” of his state court petition for writ of habeas corpus. See generally (ECF No. 9-1).

  Rather, the rulings indicate that Plaintiff’s numerous pro se motions filed in state court were

  stricken as improper since he was represented by court-appointed counsel. (ECF No. 9-1) at 6.

  Accordingly, the Court concludes from the record that no clear error was made, and agrees with

  Magistrate Judge Reid’s findings in the R&R. Keaton, 2015 WL 12780912, at *1 (“[T]he court

  need only satisfy itself that there is no clear error on the face of the record in order to accept the

  recommendation.”).

         UPON CONSIDERATION of the Complaint, the R&R, the Objections, the pertinent

  portions of the record, and being otherwise fully advised in the premises, it is hereby ORDERED

  AND ADJUDGED that Magistrate Judge Reid’s R&R (ECF No. 8) is ADOPTED. Plaintiff’s

  claims for injunctive and declaratory relief are DISMISSED WITHOUT PREJUDICE pursuant to

  Younger v. Harris, 401 U.S. 37 (1971). The Clerk of Court in INSTRUCTED to CLOSE this case.

  All pending motions, if any, are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                              10th day of June, 2021.




                                                     K. MICHAEL MOORE
                                                     CHIEF UNITED STATES DISTRICT JUDGE
  c: All counsel of record




                                                    4
